Citation Nr: 1526734	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased initial rating for left shoulder degenerative joint disease, status post acromioplasty (left shoulder disability) rated as noncompensable prior to February 6, 2008, and as 10 percent thereafter. 

2.  Entitlement to an increased initial rating for subjective persistent pain, status post right ankle fracture (right ankle disability), rated as noncompensable prior to February 6, 2008, and as 10 percent thereafter. 

3.  Entitlement to an increased initial rating for subjective persistent pain, status post left ankle fracture (left ankle disability), rated as noncompensable prior to February 6, 2008, and as 10 percent thereafter. 

4.  Entitlement to a total rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for left shoulder, right ankle, and left ankle disabilities, effective February 6, 2008.  The Veteran timely appealed.  During the pendency of the appeal, a March 2015 rating decision granted an earlier effective date of January 1, 1991 for the aforementioned disabilities. 

In his November 2009 notice of disagreement, the Veteran indicated that he wished to appeal numerous issues decided in the September 2008 and May 2009 rating decisions.  However, on his June 2012 substantive appeal, the Veteran restricted the issues on appeal to entitlement to increased initial ratings for his left shoulder, right ankle, and left ankle disabilities.  

The Board also notes that the Veteran's substantive appeal indicated he desired to perfect an appeal regarding entitlement to service connection for right and left knee disabilities.  However, those claims were denied in a September 2009 rating decision and the Veteran did not timely appeal.  As such, those claims are not before the Board. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  A veteran may be awarded TDIU based on a single disability and receive schedular disability ratings for other conditions.  Thus, despite the award of a combined 100 percent schedular rating, the Veteran's claim for TDIU is not moot.  Bradley v. Peake, 22 Vet. App. 293-294 (2008).  

The evidence of record suggests that the Veteran may be unable to maintain substantially gainful employment solely because of one of his service connected disabilities.  Specifically, a December 2012 VA examiner indicated that the Veteran's posttraumatic stress disorder (PTSD), depression, and anxiety were so severe that the Veteran was unemployable.  The Board notes the Veteran is only service-connected for a panic disorder with generalized anxiety disorder.  Additionally, the examiner did not explain the basis for his conclusion.  However, as there is evidence that one of the Veteran's service-connected disabilities may be sufficient to render him unable to obtain or maintain gainful employment, despite the Veteran's 100 percent schedular rating, a Rice TDIU claim is inferred and VA must consider the TDIU claim and award special monthly compensation (SMC) if it finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  Bradley v. Peake, 22 Vet. App. at 293 (holding that a TDIU rating may still form the basis for assignment of SMC under 38 U.S.C.A. § 1114(s) (2014)).

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in April 2015.  A transcript of that proceeding has been associated with the claims file.

The issues of entitlement to service connection for PTSD, whether new and material evidence has been received to reopen claims of entitlement to service connection for right and left knee disabilities, and entitlement to revision of the June 1992 rating decision on the basis of CUE have been raised by the record in the April 2015 hearing transcript, the Veteran's June 2012 substantive appeal, and a June 2008 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to initial ratings in excess of 10 percent for a left shoulder disability, a right ankle disability, and a left ankle disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left shoulder disability was manifested by at least painful motion.  

2.  For the entire period on appeal, the Veteran's right ankle disability was manifested by at least painful motion.  

3.  For the entire period on appeal, the Veteran's left ankle disability was manifested by at least painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of at least 10 percent for a left shoulder disability have been met throughout the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5203 (2014).

2.  The criteria for a rating of at least 10 percent for a right ankle disability have been met throughout the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2014).

3.  The criteria for a rating of at least 10 percent for a left ankle disability have been met throughout the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition herein, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA as regards these matters. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Legal Criteria for Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Left Shoulder 

The Veteran contends that his left shoulder disability is worse than currently rated.  The Board finds that a 10 percent rating is warranted for the Veteran's left shoulder, pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), and DeLuca, supra, based on the Veteran's complaints of painful motion.  

The Veteran's shoulder disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5203 (2014).  

Pursuant to Diagnostic Code 5203, impairment of the clavicle or scapula, with malunion or nonunion without loose movement of either side is assigned a 10 percent rating.  Nonunion with loose movement or dislocation of either shoulder is assigned a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2014).

A November 1991 VA examination report diagnosed the Veteran with degenerative joint disease of the left shoulder and a moderate acromioclavicular joint disability.  At his orthopedic examination later that same month, it was noted that the Veteran had experienced a lot of trouble with his left shoulder and was presently receiving medical treatment at the Kirtland Air Force Base Clinic.  The examiner noted that the Veteran had also been treated for impingement syndrome and a rotator cuff tear.  With regard to ongoing symptoms, the examiner noted that the Veteran had constant pain to some extent every day, which severely limited his activity.  The examiner noted that the Veteran could no longer bowl or play golf because of his severe left shoulder pain.  Upon physical examination, the Veteran had a scar overlying his left shoulder.  Upon range of motion testing, he demonstrated full range of motion, but pain was evident between 90 and 180 degrees past active movement.

A March 1997 VA examination report noted that the Veteran stated that his left shoulder popped, that he was unable to sleep on it, and that he could not lift above his head.  The Veteran reported that he saw a chiropractor on a weekly basis for his shoulder symptoms.  Upon range of motion testing, the Veteran had flexion to 160 degrees, extension to 30 degrees, abduction to 110 degrees, adduction to 40 degrees, internal rotation to 70 degrees, and external rotation to 80 degrees.  Mild crepitus was noted during range of motion testing.  The Veteran was diagnosed with left shoulder pain status-post acromioplasty with persistent impingement.  

At his May 2008 VA examination, the Veteran reported that he had experienced left shoulder pain for many years.  The Veteran endorsed subjective symptoms including pain, giving way, instability, dislocation or subluxation, stiffness, and weakness.  Upon range of motion testing, he had left shoulder internal rotation to 50 degrees with pain, external rotation to 20 degrees with pain, forward flexion with active motion to 130 degrees with and 180 degrees of passive motion with pain, abduction with active motion to 90 degrees with pain, and passive motion to 120 degrees with pain.

At his March 2012 VA examination, the Veteran reported that he had pain and reduced range of motion in his left shoulder.  He noted that during flare-ups he was unable to lift is arm directly over his head.  Upon range of motion testing, the Veteran had left shoulder flexion to 150 degrees with pain, and abduction to 165 degrees with pain.  On repeated testing, the Veteran had flexion and abduction to 165 degrees.  The examiner opined that the Veteran's functional loss included painful movement.  

The Veteran has repeatedly reported ongoing left shoulder pain, including painful motion, an assertion that is corroborated by the VA examination reports of record.  The Board notes that it is the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  The minimum rating available for painful manifestations of the Veteran's left shoulder disability is 10 percent.  See 38 C.F.R. § 4.71a (2014).  Therefore, throughout the entire period on appeal, a rating of 10 percent is warranted for the Veteran's left shoulder disability.

The issue of entitlement to a disability rating in excess of 10 percent for a left shoulder disability is remanded to the AOJ.

Right and Left Ankles

The Veteran contends that his right and left ankle disabilities are worse than currently rated.  The Board finds that a 10 percent rating is warranted for the Veteran's right and left ankles, pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), and DeLuca, supra, based on the Veteran's complaints of painful motion.  

The Veteran's ankle disabilities are currently rated under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  Under Diagnostic Code 5271, a 10 percent evaluation is warranted by moderate limitation of motion, and a 20 percent evaluation is warranted by marked limitation of motion.  Id.  The rating schedule does not define the terms "moderate" and "marked."  Rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

A November 1991 VA examination report noted that the Veteran had bilateral ankle fractures by history with recurrent symptoms and recommended an examination by a specialist.  A subsequent examination report that same month noted that the Veteran fractured both ankles during service and continued to experience residual symptoms.  With regard to ongoing symptoms, the examiner noted that the Veteran had pain in his left ankle in cold weather approximately once or twice a week and that his right ankle hurt less frequently, perhaps 1-2 times per month.

At his May 2008 VA examination, the Veteran reported that he continued to experience cramping, pain, and discoloration in his ankles.  He noted that his condition had grown progressively worse and that he wore special shoes and braces for support.  He reported that he was unable to walk a quarter mile.  The Veteran endorsed subjective symptoms including pain, giving way, instability, stiffness, weakness, and effusion.  Upon range of motion testing, the Veteran had bilateral dorsiflexion to 10 degrees with pain and plantar flexion to 25 degrees with pain.  Muscle strength was normal bilaterally.  The examiner noted that while there was evidence of painful ankle motion, there was no objective evidence of ankle instability, tendon abnormality, or angulation.  

At his March 2012 VA examination, the Veteran reported problems with cramping and stiffness during weight-bearing and that he was unable to climb ladders.  Upon range of motion testing, the Veteran had right ankle plantar flexion to 35 degrees with pain and dorsiflexion to 10 degrees with pain.  The Veteran had left ankle plantar flexion to 30 degrees with pain and plantar dorsiflexion to 10 degrees with pain.  The examiner opined that the Veteran had functional loss in the form of painful and reduced motion.  
Based on the above evidence, the Board finds that the Veteran's right and left ankle disabilities warrant at least a 10 percent rating throughout the appeal period.  Specifically, the Veteran has reported ongoing right and left ankle pain and the VA examination reports of record noted objective evidence of painful motion.  As it is the intent of the Rating Schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, the Veteran is entitled to the minimum rating available, 10 percent, for painful motion of his right and left ankles.  38 C.F.R. §§ 4.59, 4.71a (2014); Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  As noted above, the issues of entitlement to disability ratings in excess of 10 percent for right and left ankle disabilities are remanded to the AOJ.


ORDER

A 10 percent rating for a left shoulder disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent rating for a right ankle disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent rating for a left ankle disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A review of the record indicates that additional development is needed prior to adjudicating the remaining claims.  

Initially, the Board notes that there are outstanding private treatment records pertinent to the issues on appeal.  Specifically, a November 1991 VA examination report noted that the Veteran was presently receiving treatment at the Kirtland Air Force Base Clinic.  As this treatment was after the Veteran's separation from service, the Board presumes that this was private treatment provided through TRICARE (the Department of Defenses' healthcare program for service members and retirees).  Additionally, a June 2009 VA treatment record noted that the Veteran had been receiving private orthopedic treatment from Dr. Racca, Dr. Pribyl, and private physical therapy at Presbyterian Anna Kaseman Hospital (Presbyterian Hospital).  While the Veteran submitted a single treatment record from Dr. Pribyl, complete records from Dr. Pribyl and treatment records from the other noted providers have not been obtained.  Lastly, Social Security Administration (SSA) records noted that the Veteran received treatment at Presbyterian Hospital between 1997 and 2012.  While some physical therapy records have been obtained as part of the Veteran's SSA records, it is unclear whether there are additional outstanding treatment records.  Accordingly, on remand reasonable efforts must be made to obtain any outstanding private treatment records. 

Next, the Board finds that the March 2012 VA shoulder examination is inadequate for adjudicating the claim.  Specifically, the examiner failed to acknowledge or address the Veteran's history of left shoulder surgery.  Accordingly, on remand the Veteran must be provided a VA examination assessing the nature and severity of his left shoulder disability.  The Board notes that the Veteran's most recent ankle examination was also in March 2012.  Additionally, given the passage of time and the fact that the Board is remanding the Veteran's ankle claims for other development, for the sake of thoroughness and efficiency, the Veteran should be provided a contemporaneous examination to assess the nature and severity of his ankle disabilities.  

Lastly, VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board notes that the receipt of a 100 percent disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of SMC under 38 U.S.C.A. § 1114(s) (2014)).  Therefore, in accordance with Rice, the issue of entitlement to a TDIU must be remanded for appropriate notice and development.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from March 2015 to present.  

2.  Contact the Veteran and request that he submit a properly executed and separate VA form 21-4142 for any private treatment for the conditions on appeal, to include treatment records all from TRICARE, Dr. Racca, Dr. Pribyl, and Presbyterian Hospital.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.

3.  Complete all appropriate development related to the Veteran's claim for entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and allow him adequate time to complete and return it to the VA. 

4.  Thereafter, the Veteran should be scheduled for a VA examination to determine the nature and severity of his service-connected left shoulder, right ankle, and left ankle disabilities.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should describe the Veteran's disabilities in accordance with the VA rating criteria.  

With regard to the Veteran's left shoulder disability, the examiner should specifically note if the Veteran has an associated scar and if so, document any pertinent symptomology in accordance with the VA rating criteria for scars.

All opinions should be accompanied by a complete rationale.

5.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate the impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of each of the Veteran's service-connected disabilities.

A complete rationale should be given for any opinion provided.

6.  Finally, readjudicate the claims.  If any benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


